        Case 1:17-cv-02989-AT Document 987 Filed 10/26/20 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                                CIVIL ACTION
       v.
                                                FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


                     RULE 5.4 CERTIFICATE OF SERVICE

      Pursuant to Local Rule 5.4, Defendants Brad Raffensperger, David J.

Worley, Rebecca N. Sullivan, Anh Le, and Matthew Mashburn (collectively, the

“State Defendants”), in their official capacities by and through their counsel of

record, hereby certify that on October 23, 2020, the undersigned served a true

and correct copy of the following:

      1. State Defendants’ Objections and Responses to Plaintiffs’ First Joint

Request for Production of Documents to the Fulton County Defendants,

      upon the following counsel of record via email:

 Cary Ichter                               Bruce P. Brown LAW LLC 1123
 Ichter Davis LLC                          Zonolite Road, Suite 6 Atlanta,
 Suite 1530                                Georgia 30306
 3340 Peachtree Road N.E. Atlanta,         bbrown@brucepbrownlaw.com

                                       1
      Case 1:17-cv-02989-AT Document 987 Filed 10/26/20 Page 2 of 5




Georgia 30326
cichter@ichterdavis.com



David D. Cross                         John Michael Powers
John P. Carlin                         David R. Brody
Lyle F. Hedgecock                      Ezra David Rosenberg
Mary G. Kaiser                         Lawyers’ Committee for Civil
Veronica Ascarrunz                     Rights Under Law
Eileen M. Brogan                       Suite 900
Morrison & Foerster, LLP 2000          1500 K Street, N.W.
Pennsylvania Avenue, NW                Washington, DC 20005
Washington, DC 20006                   jpowers@lawyerscommittee.org
dcross@mofo.com                        dbrody@lawyerscommittee.org
jcarlin@mofo.com                       erosenberg@lawyerscommittee.org
lhedgecock@mofo.com
mkaiser@mofo.com
vascarrunz@mofo.com
ebrogan@mofo.com



Kaye Burwell                           Robert Alexander McGuire
David Lowman                           Robert McGuire Law Firm
Cheryl Ringer                          113 Cherry Street #86685
Fulton County Attorney’s Office        Seattle, WA 98104-2206
141 Pryor Street, Suite 4038           ram@lawram.com
Atlanta, Georgia 30303
kaye.burwell@fultoncountyga.gov
david.lowman@fultoncountyga.gov
cheryl.ringer@fultoncountyga.gov

Halsey G. Knapp, Jr.
Adam Martin Sparks
Grant Edward Schnell
Krevolin & Horst, LLC

                                   2
        Case 1:17-cv-02989-AT Document 987 Filed 10/26/20 Page 3 of 5




 One Atlantic Center, Suite 3250
 1201 West Peachtree Street, NW
 Atlanta, GA 30309
 hknapp@khlawfirm.com
 sparks@khlawfirm.com
 grant.schnell@hklaw.com



This 26th day of October, 2020.


                                  Robbins Ross Alloy Belinfante Littlefield
                                  LLC

                                  Vincent R. Russo
                                  Georgia Bar No.: 242628
                                  vrusso@robbinsfirm.com
                                  Joshua B. Belinfante
                                  Georgia Bar No.: 047399
                                  jbelinfante@robbinsfirm.com
                                  Alexander F. Denton
                                  Georgia Bar No.: 660632
                                  adenton@robbinsfirm.com
                                  Carey Miller
                                  Georgia Bar No.: 976240
                                  cmiller@robbinsfirm.com
                                  500 14th Street, N.W.
                                  Atlanta, GA 30318
                                  Telephone: (678) 701-9381
                                  Facsimile: (404) 856-3250

                                  TAYLOR ENGLISH DUMA LLP

                                  /s/Bryan P. Tyson
                                  Bryan P. Tyson
                                  GA Bar No. 515411


                                         3
Case 1:17-cv-02989-AT Document 987 Filed 10/26/20 Page 4 of 5




                      btyson@taylorenglish.com
                      Jonathan D. Crumly
                      Georgia Bar No. 199466
                      jcrumly@taylorenglish.com
                      Diane Festin LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      James A. Balli
                      Georgia Bar No. 035828
                      jballi@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Loree Anne Paradise
                      lparadise@taylorenglish.com
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 770.434.6868

                      Attorneys for State Defendants




                             4
        Case 1:17-cv-02989-AT Document 987 Filed 10/26/20 Page 5 of 5




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing RULE 5.4 CERTIFICATE OF SERVICE has been prepared in

Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson




                                      5
